DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1-6 are too faint (i.e. grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  See MPEP §608.02(VII)(B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, applicant recites the limitation “...substantially...” in lines 3, 4, 5 and 6 , which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	As to claim 2, applicant recites the limitation “...substantially...” in lines 2 and 4, which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	As to claim 3, applicant recites the limitation “...substantially...” in lines 2 , which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over L. W. Cyrenius (1,434,531) in view of Kocher (6,228,375).
As to claim 1, Cyrenius discloses a softgel capsule (container 20 being made of gelatinous substance which is compressible and elastic, page 2, lines 105-115) for controlled delivery of topical and oral products, said softgel capsule comprising: a substantially conical-shaped base (oval/ egg shape which is substantially conical shaped body 20); a substantially circular and flat, planar top mouth end (as shown in Figures  1 and 8, which shows a cylindrical discharge nozzle, the nozzle being planar with flat circular openings); said substantially conical-shaped base having a substantially oval-shaped bottom end (the body of the capsule being an egg/oval shape which having a substantially oval shaped bottom end); said substantially circular and flat, planar top mouth end covered with a soft substrate (end 22); said softgel capsule filled with a measured quantity of one of a topical cream, liquid, gel, skin medicament, oral medicament (liquid or semi-solid such as medicated ointments page 4, lines 44-50); and said softgel capsule sized to fit within a palm of a human hand between a thumb and a forefinger of said palm of said human hand (Figure 14 shows that the capsule sized to fit within a palm of a human hand between a thumb and a forefinger of said palm of said human hand).  However, Cyrenius further disclose the soft substrate end 22 must be pierce and does not disclose said soft substrate configured with perforations.  Nevertheless, Kocher which is in the same field of endeavor of soft capsule holding medicament, Kocher discloses a single-use, disposable packaging container comprising a soft capsule (1) with dispensing configuration allow single hand operation, the capsule further discloses a small notch (2 as shown in Figure 2) or pre-cut slit (Figure 5 shows pre-cut slit or hole 6 in the form of multiple perforations) which assist the dispensing of the content of the soft capsule as being dispense with pressure (Figure 3) with single hand operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft gel capsule of Cyrenius with plurality of perforations and slits form on the soft substrate as taught by Kocher in order to be able to dispense the content without the need of sharp object to pierce the soft substrate.
As to claim 2, Cyrenius as modified further discloses when the softgel capsule is placed in the palm of the human hand and the substantially conical-shaped base of the softgel capsule is squeezed between the thumb and forefinger (Figure 14, page 3, lines 7-17), contents of the softgel capsule are ejected through the perforations on the substrate covering the substantially circular and flat planar top mouth end of the softgel capsule.
As to claim 3, Cyrenius as modified further discloses the softgel capsule is placed in the palm of the human hand and the substantially conical-shaped base of the softgel capsule is squeezed between the thumb and forefinger(Figure 14, page 3, lines 7-17), contents of the softgel capsule are ejected through the perforations on the substrate covering the circular, flat planar top mouth end of the softgel capsule to a target of application as a skin surface or oral cavity in a controlled manner, without spattering, facilitating a clean and mess-free application (Cyrenius as modified further discloses slit/perforation to assist the dispensing of the article (as shown in Figure 3 of Kocher).  Applicant is claiming the process of using the soft gel capsule, in which the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
As to claim 5, Cyrenius as modified further discloses the softgel capsule sized to fit within the palm of the human hand makes it convenient to pack and transport when traveling (Figure 14 of Cyrenius).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over L. W. Cyrenius (1,434,531) in view of Kocher (6,228,375), further in view of Backes (2007/0119862).
As to claim 4, Cyrenius as modified does not specifically disclose the softgel capsule containing an oral medicament can be ingested after its contents are ejected into an oral cavity.  Nevertheless, Backer discloses a soft flexible container containing an oral medicament that can be ingested after its contents are ejected into an oral cavity (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft gel capsule of Cyrenius as modified with oral medicament as taught Backes in order to be able to dispense oral medicament into a human mouth, it would also be obvious to one skill in the art to substitute the liquid substance store within the capsule in order to use in various application, such as oral medication, nasal medication/saline to clear the nose, eye medication for cleaning your eyes, etc.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/ Primary Examiner, Art Unit 3736